                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JAMES SEVELA, as personal                     )           Case No. 8:18-CV-390
representative of the Estate of Bryce J.      )
Bolen, deceased, on behalf of himself         )
and all others similarly situated,            )
                                              )
                       Plaintiff,             )
                                              )                      ORDER
               v.                             )
                                              )
KOZENY & McCUBBIN, et al.,                    )
                                              )
                       Defendants.            )

       This matter is before the Court on the parties’ joint stipulation (Filing No. 50) to amend
the progression order (Filing No. 27) and set a deadline for a class certification motion.    The
motion is granted.


       Accordingly,


       IT IS ORDERED as follows:


       1.      Plaintiff shall file a motion for class certification by January 16, 2020.


       2.      The trial, pretrial conference, and all progression deadlines are continued and will
be reset following a ruling on the motion for class certification.


       3.      The parties shall contact the Court no later than seven days following the Court’s
ruling on the motion for class certification to schedule a telephone conference to reset the trial,
pretrial conference, and progression deadlines.


       DATED this 30th day of May, 2019.

                                              BY THE COURT:

                                              s/ Susan M. Bazis
                                              United States Magistrate Judge
